Title: Statement II: [Funds Drawn for the Reduction of the Public Debt], 13 February 1793
From: Hamilton, Alexander
To: 

A Statement of the Application of the Funds Drawn on the Appropriation of the Surplus of Duties to the End of the Year 1790, for the Reduction of the Public Debt. 




Dollars. Cts.


To appropriation for reducing the public debt, constituted by the Act of Congress, passed on the 12th. day of August 1790, for the amount drawn from said Appropriation by Warrants on the Treasurer from December 15th. 1790, to December 29th. 1792, Viz:




Dollars. Cts.



1790.
Dec: 15:
No.
776
in favor
of
Samuel Meredith,
to be applied in purchases of the public debt
200.000.   



1791.
Jan: 26:
No.
856
do.

do.
do.
50.000.   



“
Feby: 5:
869
do
of
Ben. Lincoln
do.
50.000.   



“
“
870.
do.
of
Wm. Heth
do.
50.000.   



“
Sept: 30:
1265.
do.
of
S: Meredith
do.
149.984. 23.





1266.
do.
of
Wm. Seton
do.
200.000.   



1792.
Mar: 31:
1605.
do.
of
S: Meredith
do.
28.915. 52.




June 30:
1865.
do.
of
do.
do.
62.673. 90.





1867.
do.
of
Wm. Seton
do.
151.098. 89.




Dec: 29th:
2328.
do.
of
S: Meredith
do.
 15.098. 11.




957.770. 65


To this sum invested in purchases by Benjamin Lincoln, being in part of a sum of interest received by him on Stock purchased

     5. 51.


Dollars,

957.776. 16.


Treasury Department, February 13th. 1793.







Dollars. Cts.


By Samuel Meredith’s account of purchases, to the 7th. day of December 1790, as reported to Congress by the Commissioners for reducing the public debt, on the 21st day of December 1790
150.239. 24


By sundry purchases reported by said Commissioners to Congress on the 7th day of November 1791, Viz:



By Samuel Meredith, from the 7th of December 1790, to 19th September 1791
248.984. 71.



By William Seton, from the 19th August 1791, to 12th September, 1791
200.000.  



By William Heth, from the 24th February 1791, to 2nd April 1791
49.934. 9



By Benjamin Lincoln, from the 22d February 1791, to 3d March 1791
50.005. 51.





548.924. 31.


By interest from January 1st to July 1st 1791, on Stock purchased by Samuel Meredith, in August and September 1791
760. 28.


By sundry expenses attending purchases of public debt, charged by William Heth, and admitted to his credit
4. 15.


By sundry purchases reported by said Commissioners to Congress, on the 17th day of November 1792, Viz:



By Samuel Meredith, from the 21st March to 25th April 1792
91.589. 42



By William Seton, from 2d. to the 17th. April 1792
151.098. 89.





242.688. 31.


By purchases by Samuel Meredith, from the 15th to the 22d December 1792, as per account settled at the treasury
15.098 11.


By balance, being money remaining in the hands of William Heth, of the sum advanced to him for making purchases, and for which he is accountable
    61. 76.


Dollars,
 957.776. 16.


Alexander Hamilton, Secry: of the Treasry.

